Title: Power of Attorney from James Monroe, 17 June 1794
From: Monroe, James
To: Madison, James


Baltimore June 17. 1794.
Mr. Madison will be pleased to receive from Genl. Wilkinson, or draw on him for the sum of three hundred dolrs. or thereabouts (due me by him) according as the Genl. shall direct. He will likewise receive whatever is obtained from Genl. Bradley from the sale of our Vermont property, or otherwise from the sale or upon acct. of it. He will likewise be pleased, in case he is applied to, give advice as to the course to be taken for obtaining justice agnst J. Kortright and others under the will L. Kortright (father of Mrs. M.) of New York—and whatever he does in the above will be satisfactory & binding on me.
Jas. Monroe
